DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 88, 106, 106l, 106lr.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because some of the reference characters in the figures are illegible and difficult to discern what character is disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 008, “In an embodiment, the energy conversion mechanism is a turbine, a hydraulic motor” is unclear if the energy conversion mechanism is one or the other or both.
Paragraph 0012, 0029, “therein the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber” is unclear because the chambers are variable in size. The specification discloses in paragraph 0065, “[t]he variable size chambers 106 vary in size as the piston 64 is moved by the shaft 66.” How is the cross-sectional area of one chamber smaller than the other chamber if the size of the chambers vary?
Paragraph 0064, “cylinders 66 has the shaft 66” should be changed to “cylinders 62 has the shaft 66”
Paragraph 0066, “hydraulic motor 79” should be changed to “hydraulic motor 70”
Paragraph 0074, 0075, “the respective shaft 66 of each of the cylinders 62 of each of the cylinders 62, the respective shaft 66 of each of the cylinders 62, and the drive support mechanism 42” should be changed to “the respective shaft 66 of each of the cylinders 62 
Paragraph 0092, “the end walls 140” should be changed to “the end walls 110”
Appropriate correction is required.
Claim Objections
Claims 2-16 and 18-25 are objected to because of the following informalities:  
Claims 2-16, 18-24, “A tide-activated system for deriving” should be changed to “The tide-activated system for deriving”
Claims 12, 21, 25, “a valve associated with the output port” should be changed to “a valve associated with an output port”
Claims 13, 22, “an output port” should be changed to “the output port”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 14, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 17, and 25 recitation of “wherein the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber” is indefinite because the chambers are variable in size. The specification discloses in paragraph 0065, “[t]he variable size chambers 106 vary in size as the piston 64 is moved by the shaft 66.” How is the cross-sectional area of one chamber smaller than the other chamber if the size of the chambers vary? 
For examining purposes the Examiner is interpreting the claim as the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber at one point during the movement of the piston by the shaft.
Claims 4-11 and 18-24 are rejected due to their dependency upon claims 3 and 17.
Claims 14 and 23 recite the limitation "the turbine" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thompson (US 2010/0219639).
Regarding claim 1, Thompson discloses a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water, the system comprising:
a working fluid (52 of Figures);
a float/weight barge (40 of Figures) for rising and falling with the level of the body of water (20 of Figures);
a pair of hydraulic cylinders (54 of Figures), each cylinder having a piston (68 of Figures) defining a pair of variable-size chambers (70e, 70f of Figures) for forcing the working fluid as the barge rises or falls, wherein the pistons are indirectly connected to the float/weight barge; and
an energy conversion mechanism for interacting with the working fluid for converting the energy from the working fluid into another form of energy (Para. 0122).
Regarding claim 2, Thompson discloses a flow control system (42 of Figures) for directing working fluid forced from each of the variable-size chambers that are decreasing in size as the barge rises or falls towards the energy conversion mechanism and directing working fluid from the energy conversion mechanism to each of the variable-size chambers that are increasing in size as the barge rises or falls wherein the rise and fall of the level of the body of water results in the rise and fall of the barge therein moving the piston back and forth in the cylinder forcing fluid out of one side of the variable- size chamber and then the other side of the variable-size chamber as the other side is filled (Para. 0008).
Regarding claim 3, Thompson discloses wherein each of the hydraulic cylinders (54 of Figures) is defined by a cylindrical wall (72 of Figures) and a pair of end walls (74 of Figures), the cylinder having a single shaft (80 of Figures) extending through one of the end walls to drive the piston (68 of Figures), wherein the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber (see 112(b) interpretation above).
Regarding claim 4, Thompson discloses wherein the pair of hydraulic cylinders (54 of Figures) are in position parallel to each other such that the shafts of each cylinder move in parallel as the barge rises or falls with the movement of the rise and fall of the body of the water (Para. 0128).
Regarding claim 5, Thompson discloses a flow control system (42 of Figures) for directing working fluid forced from each of the variable-size chambers that are decreasing in size as the barge rises or falls towards the energy conversion mechanism and directing working fluid from the energy conversion mechanism to each of the variable-size chambers that are increasing in size as the barge rises or falls wherein the rise and fall of the level of the body of water results in the rise and fall of the barge therein moving the piston back and forth in the cylinder forcing fluid out of one side of the variable- size chamber and then the other side of the variable-size chamber as the other side is filled (Para. 0008).
Regarding claim 12, Thompson discloses further comprises a valve (112, 114, 116, 118 of Figures) associated with the output port (78 of Figures) adapted for limiting the flow of the working fluid (52 of Figures) and thus the movement of the piston (68 of Figures).
Regarding claim 13, Thompson discloses wherein the hydraulic cylinder (54 of Figures) has an intake port (78 of Figures) and an output port (78 of Figures) associated with each of the variable-size chambers (70e, 70f of Figures).
Regarding claim 14, Thompson discloses wherein the energy conversion mechanism is a hydraulic motor (238 of Figures), and the system further comprises a working fluid compensation system including:
a hydraulic accumulator (44 of Figures; Para. 0138) for retaining the fluid from the cylinders (54 of Figures);
a sump (46 of Figures) for holding fluid from the turbine (48 of Figures); and
the turbine, the flow control system (42 of Figures), and the variable-size chambers (70e, 70f of Figures).
Regarding claim 15, Thompson discloses further comprising:
a lagoon in communication with the body of water by a channel, the lagoon having a perimeter sea wall enclosing the lagoon and a central sea wall positioned in the lagoon and connected to the perimeter sea wall by a causeway, wherein the central sea wall is interposed between the channel between the lagoon and the body of water and the float/weight barge (Para. 0011).
Regarding claim 16, Thompson discloses wherein there is a plurality of float/weight barges (40 of Figures) for rising and falling with the level of the body of water (20 of Figures) and wherein there is a pair of hydraulic cylinders (54 of Figures) associated with each of the float/weight barges, each cylinder having a chamber with a piston (68 of Figures) defining a pair of variable-size chambers (70e, 70f of Figures).
Regarding claim 17, Thompson discloses a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water, the system comprising:  
a working fluid (52 of Figures);
a float/weight barge (40 of Figures) for rising and falling with the level of the body of water (20 of Figures);
a pair of hydraulic cylinders (54 of Figures), each of the hydraulic cylinders is defined by a cylindrical wall (72 of Figures) and a pair of end walls (74 of Figures), each cylinder has a piston (68 of Figures) defining a pair of variable-size chambers (70e, 70f of Figures) for forcing the working fluid as the barge rises or falls, the cylinder having a single shaft (80 of Figures) extending through one of the end walls to drive the piston, wherein the pistons are indirectly connected to the float/weight barge, and the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber (see 112(b) interpretation above); and
an energy conversion mechanism for interacting with the working fluid for converting the energy from the working fluid into another form of energy (Para. 0122).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2010/0219639).
Regarding claim 6, Thompson discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the pair of hydraulic cylinders (54 of Figures) are positioned along a longitudinal axis, wherein one of the hydraulic cylinders is above the other hydraulic cylinder relative to the float/weight barge, the single shaft (80 of Figures) extends through the bottom end wall (74 of Figures) of the upper hydraulic cylinder and through the top end wall (74 of Figures) of the lower hydraulic cylinder, the single shaft drives the piston (68 of Figures) in each of the hydraulic cylinders.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to position the hydraulic cylinders of Thompson along a longitudinal axis, wherein one of the hydraulic cylinders is above the other hydraulic cylinder. Applicant has not disclosed that positioning the hydraulic cylinders along a longitudinal axis provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the hydraulic cylinders along a latitudinal axis because in both positions the working fluid is able to enter and exit the cylinder via the intake and outtake ports in order to push the piston and allow the system to function as intended. 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Thompson to obtain the invention as specified in claim 6.
Regarding claim 7, Thompson discloses a flow control system (42 of Figures) for directing working fluid forced from each of the variable-size chambers that are decreasing in size as the barge rises or falls towards the energy conversion mechanism and directing working fluid from the energy conversion mechanism to each of the variable-size chambers that are increasing in size as the barge rises or falls wherein the rise and fall of the level of the body of water results in the rise and fall of the barge therein moving the piston back and forth in the cylinder forcing fluid out of one side of the variable- size chamber and then the other side of the variable-size chamber as the other side is filled (Para. 0008).
Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 8, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water as recited by independent claim 1, comprising:
a working fluid;
a float/weight barge for rising and falling with the level of the body of water;
a pair of hydraulic cylinders, each cylinder having a piston defining a pair of variable-size chambers for forcing the working fluid as the barge rises or falls, wherein the pistons are indirectly connected to the float/weight barge; and
an energy conversion mechanism for interacting with the working fluid for converting the energy from the working fluid into another form of energy;
wherein each of the hydraulic cylinders is defined by a cylindrical wall and a pair of end walls, the cylinder having a single shaft extending through one of the end walls to drive the piston, wherein the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber;
wherein the pair of hydraulic cylinders are positioned along a longitudinal axis, wherein one of the hydraulic cylinders is above the other hydraulic cylinder relative to the float/weight barge, the single shaft extends through the bottom end wall of the upper hydraulic cylinder and through the top end wall of the lower hydraulic cylinder, the single shaft drives the piston in each of the hydraulic cylinders;
a flow control system for directing working fluid forced from each of the variable-size chambers that are decreasing in size as the barge rises or falls towards the energy conversion mechanism and directing working fluid from the energy conversion mechanism to each of the variable-size chambers that are increasing in size as the barge rises or falls wherein the rise and fall of the level
of the body of water results in the rise and fall of the barge therein moving the piston back and forth in the cylinder forcing fluid out of one side of the variable- size chamber and then the other side of the variable-size chamber as the other side is filled; and
a pump support shaft that extends from the float/weight barge to a midpoint connection of the shaft wherein the shaft is in tension between the piston of one of the cylinders and the midpoint connection of the shaft and the shaft is in compression between the piston of the other hydraulic cylinder as the barge rises or falls.

With respect to claim 9 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water as recited by independent claim 1, comprising:
a working fluid;
a float/weight barge for rising and falling with the level of the body of water;
a pair of hydraulic cylinders, each cylinder having a piston defining a pair of variable-size chambers for forcing the working fluid as the barge rises or falls, wherein the pistons are indirectly connected to the float/weight barge; and
an energy conversion mechanism for interacting with the working fluid for converting the energy from the working fluid into another form of energy;
wherein each of the hydraulic cylinders is defined by a cylindrical wall and a pair of end walls, the cylinder having a single shaft extending through one of the end walls to drive the piston, wherein the cross-sectional area of the variable-size chamber with the shaft is smaller than the other variable-size chamber; and
a drive support mechanism carried by the float/weight barge and having a top cap and a lower shaft interface mechanism wherein the pair of hydraulic cylinders are in position parallel to each other, one of the hydraulic cylinders having the shaft extending through the upper end wall to the piston from the top cap and the other hydraulic cylinder having the shaft extending through the lower end wall to the piston from the lower shaft interface mechanism such that the shafts of each cylinder move in parallel as the barge rises or falls with the movement of the rise and fall of the body of the water.

With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water as recited by independent claim 17, comprising:
a working fluid;
a float/weight barge for rising and falling with the level of the body of water;
a pair of hydraulic cylinders, each of the hydraulic cylinders is defined by a cylindrical wall and a pair of end walls, each cylinder has a piston defining a pair of variable-size chambers for forcing the working fluid as the barge rises or falls, the cylinder has a single shaft extending through one of the end walls to drive the piston, wherein the pistons are indirectly connected to the float/weight barge, and
the cross-sectional area of variable-size chamber with the shaft is smaller than the other variable-size chamber; and
an energy conversion mechanism for interacting with the working fluid for converting the energy from the working fluid into another form of energy; and
a drive support mechanism carried by the float/weight barge and having a top cap and a lower shaft interface mechanism wherein the pair of hydraulic cylinders are in position parallel to each other, one of the hydraulic cylinders having the shaft extending through the upper end wall to the piston from the top cap and the other hydraulic cylinder having the shaft extending through the lower end wall to the piston from the lower shaft interface mechanism such that the shafts of each cylinder move in parallel as the barge rises or falls with the movement of the rise and fall of the body of the water.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill, Jr (US 8,105,052), Ilin (RU 2,099,587), McCall (US 10,871,141), Ono (US 4,398,095), Stromotich (US 2011/0074159) discloses a tide-activated system for deriving energy from the periodic rise and fall of the level of a body of water.
Fong (US 2011/0314800) discloses pair of hydraulic cylinders are positioned along a longitudinal axis, wherein one of the hydraulic cylinders is above the other hydraulic cylinder and the single shaft extends through the bottom end wall of the upper hydraulic cylinder and through the top end wall of the lower hydraulic cylinder, the single shaft drives the piston in each of the hydraulic cylinders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832